Order unanimously reversed on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellants, and the motion to vacate the notice of examination before trial granted, with $10 costs. The complaint is unverified and most of the operative allegations are stated on information and belief. There is a failure to comply with subdivision 7 of rule XI of the New York County Supreme Court Trial Term Rules, with respect to establishing special circumstances. (Van Aalten v. Mack, 7 A D 2d 289.) Concur — M. M. Frank, J. P., Valente, McNally and Stevens, JJ.